Citation Nr: 9935561	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-13 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a rating greater than 10 percent for 
residuals of a right foot injury with metatarsalgia, old 
unhealed navicular fracture prior to June 10, 1991.

3.  Entitlement to a rating greater than 10 percent for 
residuals of a right foot injury with metatarsalgia, old 
unhealed navicular fracture with corrective surgery after 
November 1, 1991.

4.  Evaluation of chronic recurrent rhinitis/sinusitis, 
currently evaluated as 10 percent disabling.

5.  Evaluation of headaches, currently rated as 
noncompensably disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1974 to May 
1990.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from July 1991 and March 1998 rating 
decisions of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Hypertension more closely approximates diastolic blood 
pressure readings of 110.

2.  Residuals of a right foot injury with metatarsalgia, old 
unhealed navicular fracture prior to June 1, 1991 was 
manifested by moderately severe injury.

3.  Residuals of a right foot injury with metatarsalgia, old 
unhealed navicular fracture with corrective surgery after 
November 1, 1991 is manifested by full range of motion, no 
swelling, a non-tender well healed scar.

4.  Chronic sinusitis/rhinitis is manifested by nasal 
congestion and airway obstruction caused by turbinate 
hypertrophy without polyps, treated by occasional antibiotic 
therapy.


CONCLUSIONS OF LAW

1.  Hypertension is 20 percent disabling.  38 U.S.C.A. 
§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7101 (1999).

2.  Residuals of a right foot injury with metatarsalgia, old 
unhealed navicular fracture is 20 percent disabling prior to 
June 1, 1991.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5284-5279 (1999).

3.  Residuals of a right foot injury with metatarsalgia, old 
unhealed navicular fracture with corrective surgery is no 
more than 10 percent disabling after November 1, 1991.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5284-5279 (1999).

4.  Chronic sinusitis/rhinitis is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.97, Diagnostic Code 6511-6522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is in disagreement with the current evaluations 
for his service connected hypertension, residuals of a right 
foot injury, rhinitis/sinusitis, and headache disability.

The claims are well grounded.  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, as in the claims regarding rhinitis/sinusitis 
and the right foot disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher evaluation and the claim remains open.  Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995).  The rating decision in 
December 1998 awarding an increase in the disability rating 
for rhinitis/sinusitis, but not awarding the maximum benefit 
allowed, does not fully resolve the administrative appeal 
from the original rating, rather, the appeal initiated by 
the notice of disagreement with the original rating remains 
pending unless the veteran withdraws it.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The claim regarding an increased ratings for hypertension is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  This 
finding is based on the appellant's testimony that his 
average blood pressure readings warrant a higher evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The Board has considered whether staged ratings should be 
assigned.  We conclude that the right foot disability was 
significantly different prior to the June 10, 1991 surgery 
and staged ratings are appropriate.  Fenderson v. Brown, 12 
Vet. App. 119 (1999).  This is not an issue of restoration.  
In addition, due process is not an issue since the decision 
shall not involve a reduction in compensation being paid.  
38 U.S.C.A. § 5112 (West 1991); 38 C.F.R. §§ 3.103, 3.105, 
3.344 (1999).  In regard to the other issues, staged ratings 
are not appropriate as there has been no significant change 
during the appeal period.  

The appellant is not prejudiced by this naming of the issues.  
The Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of the disability are 
the same regardless of how the issue has been phrased.  
Convalescent benefits pursuant to 38 C.F.R. § 4.30 (1999) 
were assigned in regard to the surgery performed on the right 
foot in June 1991, and separate consideration was given to 
determine whether different evaluations were warranted before 
and after this surgery.  

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center and 
all identified private treatment sources.  VA examinations 
were conducted in October 1990, October 1992, and May 1996.  
The appellant testified before the RO in July 1998 and a 
videoconference was conducted before the Board in August 
1999.  At the time of the Board hearing, the appellant 
indicated the possibility of upcoming surgery for both his 
right foot and sinuses.  The veteran and his representative 
were advised and agreed that it would be their responsibility 
to submit any additional evidence generated by those future 
visits.  This complies with 38 U.S.C.A. § 5107 and 38 C.F.R. 
§ 3.103 (1999).  No additional evidence has been submitted 
and there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Although the Board has reviewed all the 
evidence of record, it finds that the most probative evidence 
is that which has been developed immediately prior to and 
during the pendency of the claim on appeal. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

Service connection for hypertension was granted in August 
1990 and a 10 percent evaluation was assigned.  In July 1991 
the RO confirmed and continued the evaluation and the veteran 
appealed.  Although the VA Form-9 submitted by the appellant 
in November 1991 failed to mention hypertension, the 
appellant requested an additional 90 days to submit medical 
evidence in January 1992 and then submitted a statement in 
support of the claim in July 1992.  The Board finds that he 
perfected the appeal for an increased evaluation.

The appellant testified before the RO in July 1998 and before 
the Board in August 1999.  In summary, the appellant 
testified that he was on continuous medication to control his 
hypertension, but that his doctors were having trouble 
regulating it.  They had told him that some of the difficulty 
was due to the medications he took for his sinuses.  He had 
also been told that his hypertension was causing dizziness 
and blurred vision.  His bottom number (diastolic) pressures 
fluctuated a lot up to 110 or higher.

The appellant has been rated under the schedule for rating 
hypertensive vascular disease, Diagnostic Code 7101.  The 
criteria for evaluating diseases of the arteries and veins 
changed in January 1998.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed, the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
See 38 U.S.C.A. § 5110.  Thus, the Board will present both 
the pre-1998 criteria and the post-1998 criteria.  The pre-
1998 criteria and the applicable ratings are as follows:

With diastolic pressure predominantly 130 
or more and severe symptoms, a 60 percent 
evaluation is warranted.  With diastolic 
pressure predominantly 120 or more and 
moderately severe symptoms, a 40 percent 
rating is warranted.  With diastolic 
pressure predominantly 110 or more with 
definite symptoms, a 20 percent rating is 
warranted.  With diastolic pressure 
predominantly 100 or more, a 10 percent 
evaluation is warranted.

The post-1998 criteria and the applicable ratings are as 
follows:

With diastolic pressure predominantly 130 
or more, a 60 percent rating is 
warranted.  With diastolic pressure 
predominantly 120 or more, a 40 percent 
rating is warranted.  With diastolic 
pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or 
more, a 20 percent rating is warranted.  
When diastolic pressure is predominantly 
100 or more, or; systolic pressure is 
predominantly 160 or more, or; as a 
minimum evaluation for an individual with 
a history of diastolic pressure 
predominantly 100 or more who requires 
continuous medication for control, a 10 
percent evaluation is warranted.

The Board has considered the entirety of the evidence to 
determine whether the diastolic blood pressure readings are 
predominantly 110 or greater (the appellant's systolic 
readings are not normally excessive).  Of the approximately 
five blood pressure readings reported in VA Medical Center 
records in 1990, 3 diastolic readings were 110 or greater.  
No blood pressure readings reported in 1991 had diastolic 
pressures 110 or greater.  In the approximately 22 blood 
pressure readings recorded in 1992, 12 diastolic pressures 
were 110 or more.  His blood pressure was 135/75 on VA 
examination in October 1992.  In the approximately 10 blood 
pressure readings recorded in 1994, 3 diastolic pressures 
were 110 or greater.  In the approximately 5 blood pressure 
readings reported in 1995, 3 diastolic pressures were 110 or 
greater.  During a hypertensive crisis in September 1995, the 
appellant denied headache or blurry vision.  His blood 
pressure was 160/90 on VA examination in May 1996.  The 
appellant complained of dizziness and headache with increased 
blood pressure since 1990.  The examiner stated there was no 
evidence of hypertensive end-organ damage.  In 1997 records, 
blood pressures were recorded approximately 2 times with both 
diastolic readings below 110.  In 1998 records, blood 
pressures were recorded approximately 10 times with 2 
diastolic readings 110 or greater.  In 1999, blood pressures 
were recorded 3 times and all 3 diastolic pressures were 110 
or greater. 

The Board is aware that we must consider the rating criteria, 
all competent evidence and competent testimony.  During the 
appeal period, blood pressure readings have varied.  The 
appellant has also reported that he has taken his own 
pressure readings and his reports have not significantly 
varied from the objective records in the file.  When we 
actually count the total number of reading and compare the 
number of readings that are 110, we are presented with almost 
50 percent of the readings at or above 110.  If we give any 
credence to the veteran's testimony, the percentage is in 
excess of 50 percent.  The Board is also mindful of the 
provisions of 38 C.F.R. § 4.7 (1999) and the doctrine of 
doubt.  In this case, the Board has doubt as to the actual 
predominance of the readings.  Such doubt is resolved in 
favor of the appellant and a 20 percent evaluation is 
assigned.  

In regard to an evaluation in excess of 20 percent, neither 
the testimony nor the clinical records present any basis for 
an award in excess of 20 percent.  To this extent, there is 
no doubt to be resolved.


Residuals of Right Foot Injury

Service connection for residuals of a right foot injury with 
metatarsalgia, old unhealed navicular fracture with 
corrective surgery (hereinafter right foot disability) was 
granted in August 1990.  A 10 percent evaluation was assigned 
from date of separation from service.  The appellant has 
appealed a July 1991 rating decision that confirmed and 
continued the 10 percent evaluation.  A total rating for 
convalescent purposes was granted from June 1991 pursuant to 
38 C.F.R. § 4.30 (1999) after the appellant underwent surgery 
to repair malunion of the old navicular fracture of the right 
foot.  The 10 percent evaluation resumed November 1, 1991.

The appellant's testimony, in summary, is that he was 
currently experiencing symptoms similar to those that led to 
his 1991 surgery.  His foot pain was constant and it 
interfered with his job as a mail carrier.  He was using a 
walker and crutches and was not supposed to drive.  He was 
put on light duty at work until another surgery could be 
performed.  He has to position his foot in a special way so 
as not to put any weight on it.  He was taking pain 
medication for his foot.  He was to have surgery in 
September.

The appellant is rated under Diagnostic Code 5284-5279.  
Diagnostic Code 5279 for anterior metatarsalgia (Morton's 
Disease) assigns a 10 percent evaluation whether the 
condition is bilateral or unilateral.  Diagnostic Code 5284 
assigns evaluations for other foot injuries.  For severe 
injuries a 30 percent evaluation is warranted.  For 
moderately severe injuries a 20 percent evaluation is 
warranted.  For moderate injuries a 10 percent evaluation is 
warranted.  With actual loss of use of the foot, the 
disability is to be rated at 40 percent.

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The Board has considered other Diagnostic Codes related to 
the foot and finds that none are applicable based on the 
evidence.  Residuals of surgery can also be rated to include 
a Diagnostic Code related to the post-surgical scar if 
applicable.  Diagnostic Code 7804 provides for a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.

A March 1990 letter from the United States Post Office 
indicated that the appellant's name had been removed from the 
register of eligible candidates due to a problem with his 
right ankle.  The condition was not compatible with the 
strenuous activities required for this position.

A VA examination was conducted in October 1990.  At the time 
of that examination, the appellant tended to put more weight 
on his left foot than his right when he stood.  He had 
difficulty squatting and standing up.  He had slightly 
reduced inversion and eversion and was unable to rise on his 
toes or heels on the right foot.  There was tenderness but no 
swelling.  There was no muscle spasm, callus or adverse 
circulatory condition.  There was a depression of the 
longitudinal arch.  He walked with a slower gait and limped 
on the right.  X-ray revealed an old but incompletely healed 
right navicular fracture.

Prior to surgery, the appellant had a painful protuberance on 
the medial aspect of the right foot.  He underwent surgery on 
his right foot in June 1991 and an accessory navicular or 
fractured navicular (the report indicated it was difficult to 
tell which) was excised.  At a follow-up examination in 
October 1991 the appellant complained of pain in his foot and 
he was hypersensitive over the area of his surgery.  X-rays 
of the foot were good.

X-rays taken in February 1992 revealed minimal focal cortical 
hyperostosis medially in the navicular bone and dorsally in 
the anterior aspect of the talus.  The rest of the bones and 
joints were normal.  In March 1992 the appellant was seen for 
complaints of right foot pain.  There was slight tenderness 
at the ankle and right ankle range of motion was normal, 
although the appellant reported painful movement.  There was 
slight swelling of the foot distal to the ankle.

A VA examination was conducted in October 1992.  He 
complained that his right foot swelled and hurt, especially 
when he tried to run, walk or exercise.  On examination he 
could stand alone on the right foot.  He could stand on his 
toes and stand on his heels although he claimed that hurt.  
He could only do a partial squat with difficulty.  Associated 
X-rays revealed that compared to the prior foot films in 
February 1992, there had been no significant interval 
changes.  The previously identified fracture had healed.

A VA examination was conducted in May 1996.  He complained of 
severe pain that was worse with standing, walking or exposure 
to cold or dampness.  He complained of swelling in his right 
foot that was present all the time.  It was painful for him 
to move his toes and the pain increased if he bumped his 
foot.  On examination there was no swelling of the right 
foot.  He had a horizontal 3.5-inch scar going across the 
medial side of the right mid-foot.  The scar was well healed, 
not infected and nontender.  There was no deformity or 
effusion.  He had full range of motion of the ankle, foot and 
small joints of the toes.  He was able to stand on his toes 
and heels without any pain or discomfort.  He complained of 
an inability to put on his shoes, but the examiner showed the 
appellant how he could accomplish that himself.  His gait and 
posture was normal and his carriage erect.  He was able to 
walk at the same pace as the examiner without any pain or 
discomfort.  On X-ray there was normal ossification and no 
evidence of fracture or dislocation.  His foot pain was said 
to have a questionable etiology.

The appellant complained of right foot pain in July 1998.  He 
was seen in August 1999 and reported relief after his 1991 
surgery with return of similar foot pain after several years.  
Surgery had been scheduled for September.  The appellant was 
approved to wear an orthopedic shoe and leg brace/CAM walker 
at work until the September 1999 surgery.  He could stand for 
4 hours as long as he kept weight off his right foot. 

Diagnostic Code 5279 for anterior metatarsalgia (Morton's 
Disease) does not provide for an evaluation greater than 10 
percent.  A higher evaluation may be assigned under 
Diagnostic Code 5284 if there is evidence of injury that is 
moderately severe or severe. 

The Board notes that during the appeal period, the right foot 
disability underwent changes in the severity of the 
disability.  A 10 percent evaluation was assigned from May 
30, 1990.  The convalescent period following the 1991 surgery 
has been compensated.  A temporary total rating for 
convalescence was assigned from June 10, 1991.  The 10 
percent evaluation resumed on November 1, 1991.  The Board is 
faced with determining whether prior to the 1991 convalescent 
period and after the resumption of the 10 percent evaluation, 
a rating greater than 10 percent was warranted.


a) Prior to June 10, 1991

As to the period prior to the June 1991 surgery, the evidence 
supports a 20 percent evaluation.  A moderately severe injury 
was demonstrated.  There was tenderness but no swelling.  His 
eversion/inversion was slightly reduced, his gait was slower 
and he had a limp.  There was no muscle spasm, callous or 
adverse circulatory condition.  There was a painful 
protuberance.  In regard to functional impairment, he tended 
to place more weight on the other foot.  He was unable to 
rise on heels and toes and he walked with a limp.  Although 
this Diagnostic Code does not address what is meant by 
moderately severe injury, the Board must consider all 
impairments including limitation of motion and limitation of 
function.  The Board is also impressed with the fact that 
surgery was required and that the fracture was determined to 
be not completely healed.  Cumulatively, the functional 
impairment was moderately severe.

An evaluation in excess of 20 percent is not warranted.  The 
limitation of motion of inversion and eversion were only 
mildly reduced.  Although he placed more weight on the left 
when standing and his ability to walk on heels and toes was 
reduced, the appellant retained the ability to walk and the 
fracture was not described as displaced or comminuted.  The 
Board has considered that the Post Office removed his name 
from the eligible list because of the his right "ankle," 
however he has testified that he was a mail carrier, 
therefore his condition has been compatible with the 
strenuous activities required of the position.  The Board has 
also considered the appellant's testimony and finds that it 
focuses primarily on his condition beginning in 1998.  His 
statements made to examining physicians during this period do 
not warrant an evaluation in excess of 20 percent.  The 
objective medical evidence is more probative of his actual 
condition prior to June 1991 and is granted more weight than 
the testimony that centers on the period beginning in 1998. 
Even if we assume that DeLuca and 38 C.F.R. §§ 4.40, 4.45 are 
applicable to this evaluation, the functional impairment was 
no more than moderately severe.


b)  After November 1, 1991

The Board must base its decision on the evidence of record.  
The appellant declined to submit any additional evidence 
regarding his scheduled surgery or pre-surgical evaluations.  
The competent medical evidence of record after the 1991 
surgery consists of X-ray evidence of a healed fracture, full 
range of motion and no swelling, deformity or altered gait.  
At the time of the appellant's testimony before the Board in 
1999, he was using crutches and wearing a CAM walker to work.  
The preponderance of the evidence is against a higher 
evaluation.  The appellant reported painful movement, however 
the current evaluation contemplates some pain.  Despite the 
use of crutches and CAM walker immediately prior to the 
surgery, there is no other competent medical evidence that 
pain is limiting function equivalent to a moderately severe 
foot injury.  At the time of May 1996 VA examination, there 
was no competent evidence that pain limited range of motion 
at all, as his carriage, gait and ability to walk were 
normal.  There was no indication of functional impairment.  
More movement than normal, weakness, excess fatigability, or 
incoordination was not demonstrated.  Functional impairment 
equivalent to a moderately severe injury has not been 
demonstrated.  We must note that the primary purpose of the 
foot is to stand and walk.  The VA examination clearly 
established that the veteran had excellent functional use.

The Board has considered the appellant's testimony and has 
not disregarded his use of crutches or the CAM walker.  
However, when balancing the entire record for the period 
after November 1, 1991, the preponderance of the evidence is 
against the claim.  Although the appellant is competent to 
report his foot pain, the more probative evidence is that 
which was provided after medical examination of the foot.  
The Board notes that in 1996, in spite of the appellant's 
complaints, there was no swelling on objective observation 
and he was able to stand on his toes and heels without pain 
and walk at the same pace as the examiner.  Accordingly, more 
weight has been placed on the objective observations of the 
medical examiner.  The preponderance of the evidence is 
against an evaluation in excess of 10 percent.

According to the examiner in May 1996, the post-surgical scar 
was well healed and nontender.  The preponderance of the 
evidence is against an evaluation for a tender, painful scar.

Rhinitis/Sinusitis

Service connection for rhinitis/sinusitis was initially 
denied in July 1991 and the appellant perfected an appeal.  A 
rating decision of in March 1998 granted service connection 
for chronic recurrent rhinitis/sinusitis from May 1990, the 
date of separation from service.  A noncompensable evaluation 
was assigned.  In December 1998, the RO increased the 
evaluation to 10 percent from May 1990.  The appellant has 
perfected an appeal from the March 1998 rating decision.

The appellant testified that his sinus disability warrants a 
higher evaluation.  In testimony before the RO the appellant 
stated that his sinuses constantly drained and he has green 
sputum.  It was worse at night.  The sinusitis caused his 
headaches.  In testimony before the Board the appellant 
stated that his hypertension caused his headaches.  He was 
taking medication for his sinuses.  Surgery on his sinuses 
was going to be scheduled after his foot surgery was done.  
The sinuses were worse and causing problems with his nose and 
face.  The appellant's wife testified that he sometimes 
stopped breathing in his sleep.

The rating schedule for evaluating respiratory system 
disabilities, 38 C.F.R. § 4.97 was revised in October 1996.  
The RO has indicated (December 1998 Supplemental Statement of 
the Case) that the provisions of Diagnostic Code 6501 for 
atrophic, chronic rhinitis under the pre-1996 regulations are 
the most applicable from the date of service connection.  
This Diagnostic Code provided that with massive crusting and 
marked ozena with anosmia, a 50 percent evaluation is 
warranted.  With moderate crusting and ozena and atrophic 
changes, a 30 percent evaluation is warranted.  With definite 
atrophy of the intranasal structure and moderate secretion, a 
10 percent evaluation is warranted.

The 1996 change in the schedular criteria eliminated 
Diagnostic Code 6501.  The appellant is currently evaluated 
under Diagnostic Code 6511-6522.  Diagnostic Code 6511 
pertains to chronic ethmoid sinusitis.  The general rating 
formula for sinusitis (Diagnostic Codes 6510-6514) provides 
that following radical surgery with chronic osteomyelitis, 
or; near constant sinusitis characterized by headaches, pain 
and tenderness of the affected sinus, and purulent discharge 
or crusting after repeated surgeries, a 50 percent evaluation 
is warranted.  With three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting a 30 
percent evaluation is warranted.  With one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting a 10 percent evaluation is warranted.  
When detected by X-ray only a noncompensable evaluation is 
assigned.  

Diagnostic Code 6522 for allergic or vasomotor rhinitis 
provides a 30 percent evaluation with polyps.  Without 
polyps, but with greater than 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side, a 10 percent evaluation is assigned.

The Board has also considered evaluation of the disability 
under the Diagnostic Code for deviation of a nasal septum, 
however this Diagnostic Code applies to traumatic deviation 
only, and as there is no evidence of traumatic deviation, 
this code in inapplicable.  

Chronic sinusitis was diagnosed in service with sinusitis 
demonstrated on X-ray in May 1989.  However, a consult in 
June 1989 found no evidence of chronic sinusitis on 
examination.  A VA examination was conducted in October 1990.  
There was some congestion in each nostril.  The mucous 
membranes appeared a little swollen as were his middle 
turbinates.  There was some pain and tenderness on pressure 
over the sinuses, particularly the ethmoidal and maxillary.  
No discharge from the floor of the nose was seen.  No polyps 
were seen.  Associated sinus X-rays demonstrated no 
significant abnormality.  

VA Medical Center records from June 1992 noted complaints 
said to be consistent with sinusitis/allergic rhinorrhea.

A VA examination was conducted in October 1992.  On 
examination the nasal nares were clear.  The nasal septum was 
midline.  There was no tenderness to palpation and percussion 
over the sinus areas.  Associated sinus X-rays were normal.  
The appellant was taking medication but he did not know what 
it was.  A recurrent chronic sinus condition was diagnosed.

VA Medical Center records showed treatment for post-nasal 
drip in January 1994.  Sinus X-rays were unremarkable.  In 
June 1994 there was minimal rhinorrhea.  There was no 
tenderness in the sinus area.  Antibiotics were prescribed 
without a period of treatment indicated.  Allergic rhinitis 
was diagnosed in October 1994 with complaints of post-nasal 
drip.

Private medical records indicated that the appellant was seen 
in December 1995 for assessment of persistent nasal drainage 
and nasal airway obstruction, particularly at night.  
Examination revealed a right septal deviation that kicked 
back to the left, marked turbinate hypertrophy anterior to 
the septal deviation on the right side and throughout its 
length on the left side.  The middle turbinate also showed 
hypertrophy.  Chronic hypertrophic vasomotor rhinitis and 
deviated nasal septum were diagnosed.  Antibiotics were 
prescribed for 10-20 days depending on interim symptoms.

A VA examination was conducted in May 1996.  The appellant 
complained of nasal congestion with difficulty breathing 
since 1977.  The nasal passages were open without any 
evidence of discharge or drainage.  The mucosa was normal 
without any swelling and the sinuses were nontender.  
Associated X-rays were normal.  A history of rhinitis treated 
with over-the-counter medication was diagnosed.

In September 1997 sinusitis was diagnosed with complaints of 
coughing up sputum and sinus drainage.  Antibiotics were 
prescribed for 15 days.  

In April 1998 the appellant complained of sinus pain and 
congestion over the prior 6 months.  His pharynx was red 
without exudate or edema.  The maxillary sinuses were mildly 
tender.  The nasal turbinates were swollen.  Chronic 
sinusitis/rhinitis was diagnosed and antibiotics were 
prescribed for 2 weeks.  An evaluation in June 1998 noted a 
nasal septal defect.  The turbinates were boggy but without 
pus or polyps.  A nasal septal defect, turbinate hypertrophy 
and rhinitis were diagnosed.  It appeared that an antibiotic 
was prescribed, although no length of treatment was 
indicated.

A letter was submitted by a VA Medical Center physician in 
April 1999 that indicated the appellant was being treated 
medically for nasal septal deviation and turbinate 
hypertrophy that was causing nasal airway obstruction.  He 
had chronic sinus complaints in July 1999.  A July 1999 
letter from a VA Medical Center physician reported that the 
appellant was being treated for nasal airway obstruction, 
turbinate hypertrophy and symptoms of vasomotor/allergic 
rhinitis.  His computed tomography scan in February 1999 had 
shown no evidence of polyps and his sinuses were without 
disease by the same scan.  An additional undated letter 
indicated that the appellant was still being followed for the 
above.

Moderate crusting and ozena and atrophic changes have not 
been demonstrated since service, hypertrophy rather than 
atrophy has been a symptom.  Moderate crusting and ozena have 
not been reported.  The preponderance of the evidence is 
against a higher evaluation under the pre-1996 Diagnostic 
Code 6501.

The preponderance of the evidence is against a higher 
evaluation under Diagnostic Code 6522 for allergic or 
vasomotor rhinitis as there is no evidence of polyps.

Under the general rating formula for rating sinusitis, 
(Diagnostic Code 6511) the preponderance of the evidence is 
against a higher evaluation.  There is no evidence of three 
or more episodes of sinusitis requiring prolonged antibiotic 
therapy.  Although antibiotic therapy has been prescribed, it 
has never been prescribed for 4-6 week periods according to 
the medical evidence.  When an antibiotic was prescribed but 
no treatment length given, the Board is not at liberty to 
guess or assume the length of these prescriptions.  
Additionally, the record does not document 6 non-
incapacitating episodes in any one year.  The Board notes 
that the appellant declined to submit additional evidence to 
support his claim relative to the sinus surgery he testified 
would be forthcoming.  The preponderance of the evidence is 
against a higher evaluation under Diagnostic Code 6511.

The Board has considered the appellant's testimony that his 
sinus symptoms are constant.  Evan as the appellant is 
competent to describe his symptoms, the Board finds the 
medical evidence more probative on the issue of the number of 
incapacitating attacks per year.  The Board has placed more 
weight on the objective medical evidence in light of the fact 
that during the appeal period, there have been times when 
little or no symptomatology has been evident on examination.  
The sinus X-rays and computed tomography scan have been 
normal.  This results in conclusion that the symptoms are not 
continuous as the appellant describes, therefore warranting 
deference to the medical opinions of record.  The Board has 
also considered his wife's testimony that he stops breathing 
when he sleeps sometimes.  This testimony is not material to 
the issue of whether the evidence supports a higher 
evaluation for sinusitis as it does not address any of the 
rating criteria.


ORDER

An increased evaluation for hypertension is granted subject 
to the controlling regulations applicable to the payment of 
monetary awards.  An increased evaluation for residuals of a 
right foot injury with metatarsalgia, old unhealed navicular 
fracture prior to June 1, 1991 is granted subject to the 
controlling regulations applicable to the payment of monetary 
awards.  An increased evaluation for residuals of a right 
foot injury with metatarsalgia, old unhealed navicular 
fracture with corrective surgery after November 1, 1991 is 
denied.  An increased evaluation for chronic 
sinusitis/rhinitis is denied.


REMAND

Headaches

Service connection for headaches was granted in July 1991 and 
assigned a noncompensable evaluation as the evidence failed 
to establish any prostrating headache attacks.  The appellant 
has expressed disagreement with the assigned evaluation.  The 
evidence at that time service connection was granted linked 
headaches to depression that was diagnosed at the conclusion 
of an October 1990 psychiatric VA examination.  Headaches 
have been variously diagnosed as tension headaches or 
migraine headaches, and also linked in medical records to 
sinusitis or hypertension.

A VA examination for the purpose of clarifying the etiology 
of the headaches was requested.  The examiner was to offer a 
description of the headaches and their frequency.  The 
appellant failed to report for the scheduled examination, 
however although the appellant was advised as to the 
consequences of his failure to report, the Board finds that 
the notice was inadequate for the purpose of complying with 
38 C.F.R. § 3.655 (1999).  

Accordingly, this claim is REMANDED for the following:

1.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should be afforded the opportunity to 
review the claims folder prior to the 
examination and should make note on the 
report that the claims folder was 
reviewed.  The examiner should determine 
the most appropriate etiology and 
diagnosis for the headache disorder and 
document the nature frequency of the 
headaches.

2.  The General Counsel, in representing 
VA before the U. S. Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court), 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655 (1999), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

